Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on Nov. 25, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 & 5/12/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamagata (IDS: US 2018/0008223).
As to Claim 1, Yamagata teaches a biometric information display device comprising: 
a display controller configured to display a morphological image indicative of a morphology of a subject, on a display (Yamagata discloses a display control unit 1308 in Fig 13; display x-ray image in Fig 5);
an input controller configured to receive a designation of a specified position on the morphological image (Yamagata discloses “The input unit 1206 is an input device for inputting various types of information (positions of the vertebral bones C2 and C5 and diagnosis results, etc.) in the diagnosis support apparatus 140” in [0148]); and 
an operation controller configured to perform a process including generating a pathway based on the specified position on the morphological image (Yamagata discloses “The spine position identifying unit 1304 calculates the coordinates (C2 coordinates and C5 coordinates) of the accepted positions of the predetermined regions, based on the positions (positions in X-ray image data with coordinates) of the accepted predetermined regions (vertebral bones C2 and C5)- Accordingly, it is possible to identify the positions of the accepted predetermined regions (vertebral bones C2 and C5) with respect to the magnetic sensor array 120” in [0157]. Here, the identified coordinates define a pathway of spine), and extracting current components at a plurality of positions along the pathway, based on current information reconstructed based on magnetic field measurement data generated by the subject (Yamagata discloses “the magnetic field data processing device 121 processes the magnetic field data received from the magnetic sensor array 120 to calculate reconfiguration data indicating the current flowing through the respective points in the spine of the test subject” in [0050]; “the magnetic field data processing device 121 reconfigures the current sources (the above-described volume currents and in-cell currents), based on voltage signals output from the magnetic sensor array 120, and calculates the temporal changes in the current values at a predetermined observation point in the nerves 810” in [0113]; see also [0120, 0127-0128]), wherein the display controller displays the current components extracted along the pathway on the display (Yamagata, Fig 23-24).
 
As to Claim 9, Yamagata teaches the biometric information display device as claimed in claim 1, wherein the morphological image is one of an X-ray image, a computed tomography image, and a magnetic resonance image (Yamagata discloses an x-ray image, CT and MRI in [0239]).

Claim 11 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 14 is rejected based upon similar rationale as Claim 9.
Claim 16 recites similar limitations as claim 1 but in a computer readable medium form. Therefore, the same rationale used for claim 1 is applied.
Claim 19 is rejected based upon similar rationale as Claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Sumiya et al. (IDS: Magnetospinography visualizes electrophysiological activity in the cervical spinal cord).
As to Claim 2, Yamagata teaches the biometric information display device as claimed in claim 1. The combination of Sumiya further teaches wherein the operation controller performs the process further including generating a plurality of first virtual electrodes on the pathway, wherein the extracting extracts the current components at the plurality of first virtual electrodes (Yamagata discloses volume current 810 and intra-axonal current 813 and 814 in [0110]. Sumiya further discloses “current sources, including intra-axonal action currents and volume currents, can be extrapolated from evoked magnetic fields. Importantly, action currents at any point in the scanned area can be reconstructed as if ‘virtual electrodes’ were in place, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yamagata with the teaching of Sumiya so that the current waveforms at arbitrary points in the ROI can be calculated as if virtual electrodes were placed there (Sumiya, Fig 2).

As to Claim 3, Yamagata in view of Sumiya teaches the biometric information display device as claimed in claim 2, wherein the generating the plurality of first virtual electrodes further generates a second virtual electrode and a third virtual electrode on both sides of the pathway at each of the plurality of the first virtual electrodes, to generate a plurality of second virtual electrodes and a plurality of third virtual electrodes, the extracting extracts the current components at each of the plurality of first virtual electrodes, second virtual electrodes, and third virtual electrodes, and the display controller displays current waveforms representing a time variation of the respective current components of the plurality of first virtual electrodes, second virtual electrodes, and third virtual electrodes on the display (Sumiya discloses first virtual electrode (red) and second virtual electrode (blue) in Fig 2b. Here, one second virtual electrode is illustrated in Fig 2b, one third virtual electrode should also be presented at the opposite side due to symmetric magnetic field as shown in Fig 2a.)

Claim 4, Yamagata in view of Sumiya teaches the biometric information display device as claimed in claim 3, wherein the input controller receives a number of the plurality of first virtual electrodes, and a distance between the first virtual electrodes, the generating the pathway resets positions of the plurality of first virtual electrodes, second virtual electrodes, and third virtual electrodes, based on a change in at least one of the number of the plurality of first virtual electrodes and the distance between the first virtual electrodes, and the extracting reextracts the current components of the plurality of first virtual electrodes, second virtual electrodes, and third virtual electrodes at the reset positions (Sumiya discloses user can set the distance between the first virtual electrodes, such as 20mm in Fig 2b. Here, the smaller distance would have larger number of virtual electrodes. It is obvious that once the distance between virtual electrode is adjusted, the system can be simulated to display first/second/third virtual electrodes based on the new distance.)

As to Claim 5, Yamagata in view of Sumiya teaches the biometric information display device as claimed in claim 3, wherein the display controller displays the current waveform representing the time variation of the current components of the plurality of first virtual electrodes, second virtual electrodes, and third virtual electrodes on the display, the input controller receives a designation of a specified time range of one of the current waveforms of the plurality of first virtual electrodes, second virtual electrodes, and third virtual electrodes displayed on the display, and the operation controller performs the process further including calculating a conduction velocity of a stimulus within the subject, based on a time variation of a feature point of the one of the current waveforms within the specified time range (Sumiya discloses “The waveforms of reconstructed currents at the midline of the cervical spinal canal (red) and 2-cm lateral (blue) are shown in Fig. 2b…The conduction velocity (CV) of the reconstructed currents was calculated from the peak of the first wave in red (mean of 64.3 m/s in the healthy subjects)” at p. 3).

Claim 12 is rejected based upon similar rationale as Claim 2.
Claim 13 is rejected based upon similar rationale as Claim 3.

Claim 17 is rejected based upon similar rationale as Claim 2.
Claim 18 is rejected based upon similar rationale as Claim 3.

Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Kobayashi et al. (US 6,351,266).
As to Claim 10, Yamagata teaches the biometric information display device as claimed in claim 1. The combination of Kobayashi further teaches wherein the generating the pathway generates the pathway using a Bezier curve according to a plurality of specified positions designated on the morphological image (Yamagata discloses calculates the coordinates of the positions of a pathway in [0157]. Kobayashi further discloses “The curve approximating unit 2 generates a Bezier curve from the coordinate of the control point. Alternatively, a B-spline curve may also be generated from the coordinate of the control point” in [0064].)


Claim 15 is rejected based upon similar rationale as Claim 10.
Claim 20 is rejected based upon similar rationale as Claim 10.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Sumiya and Melgaard et al. (US 2019/0254552).
As to Claim 6, Yamagata in view of Sumiya teaches the biometric information display device as claimed in claim 5. The combination of Melgaard further teaches wherein the display controller displays the current waveforms of the plurality of first virtual electrodes, second virtual electrodes, and third virtual electrodes on the display using a common time base, the input controller receives positions of two straight lines perpendicular to the time base displayed in a display region of the current waveforms on the display, and the specified time range is a range sandwiched between the two straight lines received by the input controller (Sumiya discloses displaying the current waveforms of the plurality of virtual electrodes as shown in Fig 2. It is well-known to the skill in the art to use two vertical lines to define a time range. For example, Melgaard discloses two signals are shown in a common time range of interest indicated by two vertical lines in [0103] as shown below:

    PNG
    media_image1.png
    613
    321
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yamagata and Sumiya with the teaching of Melgaard so as to display multiple current waveform in a common time range indicated by two vertical time lines (Melgaard, [0103]).

Allowable Subject Matter
Claims 7- 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2612